               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


CASEY ELAINE SMALLWOOD,

          Plaintiff,

v.                                      CIVIL ACTION NO. 1:18CV188
                                              (Judge Keeley)

COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

          Defendants.




            ORDER ADOPTING REPORT AND RECOMMENDATION
       [DKT. NO. 3] AND DISMISSING CASE WITHOUT PREJUDICE


     On October 4, 2018, the plaintiff, Casey Elaine Smallwood

(“Smallwood”), through counsel, filed a complaint seeking review of

a final decision of the Social Security Administration (Dkt.

No. 1). The Court referred the action to United States Magistrate

Judge James P. Mazzone for initial screening and a report and

recommendation (“R&R”) in accordance with its local rule 9.02 and

28 U.S.C. § 636(b).

     On February 10, 2020, Magistrate Judge Mazzone entered an

Order to Show Cause, ordering the plaintiff to effect service and

file proof of service or to show cause for failure to do so no

later than March 10, 2020 (Dkt. No. 2). See LR Gen P 5.06( c); Fed.

R. Civ. P. 4(m). Magistrate Judge Mazzone specifically warned

Smallwood that failure to comply with the order could result in a

recommendation that the action be dismissed without prejudice.
SMALLWOOD V. COMMISSIONER                                       1:18CV188

             ORDER ADOPTING REPORT AND RECOMMENDATION
        [DKT. NO. 3] AND DISMISSING CASE WITHOUT PREJUDICE

Smallwood did not respond to the order by either providing proof

that she had served the defendant with her complaint or showing

good cause for her failure to do so. Accordingly, on March 13,

2020, Magistrate Judge Mazzone entered an R&R, recommending that

the   Court   dismiss   the   complaint   without   prejudice    due   to

Smallwood’s failure to effect service and specifically warning

Smallwood the failing to object to the R&R would result in a waiver

of her right to appeal the ruling (Dkt. No. 3).1 Smallwood has not

filed objections to the R&R.

      Following careful review of the record, and finding no clear

error, the Court ADOPTS the R&R in its entirety (Dkt. No. 3) and

DISMISSES Smallwood’s complaint without prejudice.

      It is so ORDERED.

      The Court DIRECTS the Clerk to transmit a copy of this order

to counsel of record by electronic means.

      Dated: March 30, 2020.

                                       /s/ Irene M. Keeley
                                       IRENE M. KEELEY
                                       UNITED STATES DISTRICT JUDGE




1
   The failure to object to the R&R not only waives the appellate
rights in this matter, but also relieves the Court of any
obligation to conduct a de novo review of the issues presented. See
Thomas v. Arn, 474 U.S. 140, 148-153 (1985); Wells v. Shriners
Hosp., 109 F.3d 198, 199-200 (4th Cir. 1997).

                                   2
